DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 06/05/2020.  In virtue of this filing, claims 1-6, 8-10, 15-24 and 27 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 06/05/2020 has been considered by Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, 15, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (US Pub. No.: 2007/0191068, hereinafter, “Ochi”) in view of Coon et al. (US Pub. No.: 2013/0287133, hereinafter, “Coon”).
Regarding to claims 1, 15 and 27, Ochi teaches an antenna (see figure 6), comprising:
an antenna radiator, which has a radiation area comprising at least two sub-radiation areas corresponding to a respective feed points (see figure 6, antennas 21 sub 1, 21 sub 2, feed system 24); 

an antenna controller, which is configured for controlling the feed points based on detection on the at least two sub-radiation areas, so as to use an un-interfered sub-radiation area of the at least two sub-radiation areas of the antenna radiator as a current antenna radiator (see figure 6, feed system 24, [0077]).
It should be noticed that Ochi fails to teach each antenna corresponding to a respective one of feed points. However, Coon teaches each antenna corresponding to a respective one of feed points (see figure 5, col.4, ln.44-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Coon into view of Ochi in order to provide the antenna to transmit a signal having a characteristic channel signature.
Regarding claims 3 and 23, Ochi further teaches in response to the detection devices detecting that all of the at least two sub-radiation areas are interfered, the antenna controller is further configured for: controlling the feed points based on a degree of interference, so as to use a less interfered sub-radiation area of the at least two sub-radiation areas of the antenna radiator as a current antenna radiator (see figure 6, feed system 24, [0077]).
Regarding claim 8.
Claims 2 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (US Pub. No.: 2007/0191068, hereinafter, “Ochi”) in view of Coon et al. (US Pub. No.: 2013/0287133, hereinafter, “Coon”) as applied to claim 1 and 15 above, and further in view of Mahanfar et al. (US Pub. No.: 2014/0266937, hereinafter, “Mahanfar”).
Regarding claims 2 and 24, Ochi further teaches the antenna controller is further configured for storing current control information on the feed points respectively corresponding to each of the at least two sub-radiation areas (see figure 6, feed system 24, [0077, 0100], store the strength signal to control select antenna). Ochi and Coon, in combination, fails to teach sharing the current control information to a cloud through a network. However, Mahanfar teaches sharing the current control information to a cloud through a network (see figure 12, [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mahanfar into view of Ochi and Coon in order to save storage and quick access to the network.
Allowable Subject Matter
Claims 4-6, 9-10 and 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 18, the prior art made of record fails to clearly teach or fairly suggest the feature of the obtaining a combination of interference state values for each of the at least two sub-radiation areas based on detection on each of the at least 
Regarding claim 9, the prior art made of record fails to clearly teach or fairly suggest the feature of the detecting a signal strength under each of feed point control state combinations respectively corresponding to each of antenna feed point control manners, and recording a correspondence between each of the feed point control state combinations respectively corresponding to each of the antenna feed point control manners and the detected signal strength.
Regarding claim 16, the prior art made of record fails to clearly teach or fairly suggest the feature of the detecting whether at least two sub-radiation areas are interfered comprises: detecting a dielectric state of each of the at least two sub-radiation areas, and determining that a sub-radiation area of the at least two sub-radiation areas of the antenna radiator is interfered in response to detecting a change in the dielectric state of the sub-radiation area or not interfered in response to detecting no change in the dielectric state of the sub-radiation area.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649